Citation Nr: 1220671	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  12-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in prior denials of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 22, 2011 for service connection for PTSD.

3.  Entitlement to an effective date earlier than March 22, 2011 for the award of a total disability rating by reason of individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than August 10, 2011 for the award of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions which were issued by the Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Acting Veteran's Law Judge in March 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO determined that the evidence did not show that it was at least as likely as not that the Veteran had PTSD that was related to his military service, because there was no evidence of a diagnosis of PTSD. 

2.  In a September 2003 rating decision, the RO determined that the evidence did not show that it was at least as likely as not that the Veteran had PTSD that was related to his military service because the Veteran did not provide any information about his claimed stressor.

3.  In a September 2008 rating decision, the RO determined that the evidence did not show that it was at least as likely as not that the Veteran had PTSD that was related to his military service because the Veteran did not provide any information about his claimed stressor.

4.  The March 1982, September 2003, and September 2008 rating decisions were adequately supported by the facts known at that time and the law was properly applied.

5.  The Veteran's informal application to reopen his claim for service connection for PTSD was received by VA on March 22, 2011; his formal claim was received on March 29, 2011.

6.  The Veteran first met the criteria for TDIU on March 22, 2011.  Prior to that time, he was service connected only for hearing loss in the left ear which did not materially adversely affect employment.

7.  The Veteran had total occupational impairment due to his PTSD beginning March 22, 2011.


CONCLUSIONS OF LAW

1.  The March 1982, September 2003, and September 2008 RO decisions denying service connection for PTSD do not contain clear and unmistakable error. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011). 

2.  The criteria for an effective date of earlier than March 22, 2011 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2011).

3.  The criteria for an effective date of earlier than March 22, 2011 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2011).

4.  The criteria for a 100 percent rating for PTSD were met effective March 22, 2011.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2011 which explained how VA would assist the Veteran with obtaining evidence in support of his claim.  The April 2011 letter also explained what the evidence needed to show in order to establish service connection for PTSD and explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for an earlier effective date for PTSD and TDIU are downstream issues from his claim for entitlement to service connection for PTSD. The RO granted service connection for PTSD and later granted TDIU both effective March 29, 2011, but later revised to March 22, 2011.  In a subsequent decision, the RO granted a 100 percent rating for PTSD effective August 10, 2011.  The Veteran filed a notice of disagreement arguing that he should have received earlier effective dates for all of these awards.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  The Veteran was sent an SOC that addressed the appropriate effective dates for his awards in February 2012.

Also, to the extent that the Veteran is claiming CUE in the prior rating decisions of March 1982, September 2003, and September 2007, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the provisions of the VCAA are not applicable to CUE claims.

With respect to his earlier effective date claims, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, VA examination reports, and a transcript of the Veteran's testimony at the March 2012 hearing.

For the reasons set forth above, the Board finds that VA met its obligations pursuant to the VCAA.

Earlier Effective Dates and CUE

The Veteran contends that he is entitled to earlier effective dates for the grant of service connection for PTSD.  The Veteran filed his first claim for service connection for hearing loss and tinnitus in January 1982.  His claim for service connection for PTSD was denied in March 1982.  The Veteran sought to reopen his claim and his applications were denied in September 2003 and September 2008 rating decisions.  The Veteran did not make specific contentions as to why he believes he is entitled to earlier effective dates for service connection for PTSD and the award of TDIU.  However, his testimony at his March 2012 hearing implies that he believes that he should be granted service connection effective January 1982 because he had PTSD since then.  He alternatively claims he should be granted service connection for PTSD from the date that he was awarded non-service connected pension in December 2007.  He contends that March 1982, September 2003, and September 2008 rating decisions, which did not grant service connection for PTSD, were clearly and unmistakably erroneous.  He does not make any specific contentions in this regard and he does not identify any particular errors which he believes were made in these decisions.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2011).

The Veterans Court has provided the following guidance with regard to a claim of CUE:  In order for there to be a valid claim of "clear and unmistakable error," there must have been an error in the prior adjudication of the claim. Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). The Veterans Court in Russell further stated that "Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision." Id. 

The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a "clear and unmistakable error" must be based on the record and the law that existed at the time of the prior AOJ or Board decision. See Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably." Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell, Fugo and other decisions, the Veterans Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Veterans Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In this case, with regard to the Veteran's claim of CUE regarding his PTSD, he appears to be simply objecting to the weighing of the evidence in 1982, which is insufficient to establish CUE.  While the Veteran was treated for chronic and severe emotional instability in service, there was no evidence that he was diagnosed with PTSD at the time of the March 1982 rating decision.  While the examiner who performed the April 2011 VA examination indicated that the Veteran was misdiagnosed in service because there was no understanding of PTSD at that time, as discussed above this after the fact evidence cannot be used to determine whether there was CUE in the March 1982 rating decision.  The evidence available in March 1982 is not subject to only one reasonable interpretation; it does not unequivocally show that the Veteran had PTSD that was related to his military service; rather, there was no evidence showing that the Veteran had PTSD at that time.  Instead, the evidence may be weighed to reach different conclusions, including the conclusion reached by the RO, which was that the Veteran's claimed PTSD was not at least as likely as not related to his military service.  

With respect to the September 2003 and September 2008 rating decisions, the version of  38 C.F.R. 3.304(f) that was in effect at that time required a non-combat Veteran to identify a stressor that could be independently verified in order for service connection to be granted.  The Veteran's DD-214 did not show that he received any combat related decorations.  The Veteran declined to provide any information whatsoever about his claimed stressor(s) in connection with the claims which were denied in September 2003 and September 2008.  

Since the Veteran's contention of error in the March 1982, September 2003, and September 2008 rating decisions amount to no more than a disagreement as to how the evidence was weighed, they do not constitute CUE and do not provide the basis for awarding an earlier effective date for PTSD.

Similarly, the award of non-service connected pension does not provide a basis to award an earlier effective date for PTSD.  Nonservice connected pension was granted in the same September 2008 rating decision that denied service connection for PTSD.  There was no evidence of record at that time indicating that the Veteran had PTSD that was related to a verifiable in service stressor.  The requirement for a verifiable stressor was in effect until July 30, 2010.

The Veteran was granted service connection for PTSD the date of his informal claim to again reopen, which was when he told a nurse at the VA Medical Center that he intended to apply for service connection for PTSD on March 22, 2011.  He filed his formal claim one week later.  

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

In this case, the Veteran's formal reopened claim for service connection for PTSD, was received by VA on March 29, 2011, with an informal claim one week earlier on March 22, 2011.  This is more than 1 year after the Veteran's discharge from the military.  There was no earlier communication that could constitute an informal claim for service connection for this disability, other than prior unsuccessful service connection claims which were denied in March 1982, September 2003, and September 2008. The claim was ultimately allowed on the basis of a new and material evidence, in the form of a positive medical opinion obtained, as well as a change in the law which eliminated the need for the Veteran to provide information about an independently verifiable military stressor.  It was not granted based on any newly discovered service records.  There is no basis to award an effective date earlier than March 22, 2011.

With regard to the Veteran's claim for TDIU, he filed this claim on August 10, 2011.  He was granted TDIU several months earlier than this, March 22, 2011, which was the date of his informal claim for service connection for PTSD.  Prior to March 22, 2011, the Veteran was service connected only for hearing loss in the left ear, rated 0 percent disabling.  There is no evidence that the Veteran met the criteria for TDIU prior to March 22, 2011, when he was granted service connection for PTSD.

With respect to the Veteran's claim for an earlier effective date for his 100 percent rating for PTSD, the Board finds that the proper effective date is March 22, 2011, the date of his informal claim for service connection for PTSD.  The RO awarded TDIU based essentially entirely on the Veteran's PTSD effective March 22, 2011.  While the Veteran was also service connected for left ear hearing loss, there is no evidence of any effect of that disability on employment.  The RO thus effectively conceded that the Veteran had total occupational impairment due to PTSD at that time.  Criteria for the 100 percent rating for PTSD are total occupational and social impairment.  There is no evidence social functioning was markedly better than occupational functioning.  Therefore, based on the RO's concession of total occupational impairment, a 100 percent rating is warranted from the date of service connection for PTSD.


ORDER

Clear and unmistakable error in the March 1982, September 2003, and September 2008 rating decisions was not found.

An effective date earlier than March 29, 2011 for service connection for PTSD is denied.

An effective date earlier than March 29, 2011 for the award of TDIU is denied.

An effective date of March 29, 2011 for the award of a 100 percent rating for PTSD is granted. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


